


Exhibit 10.1

 

BUSINESS PROCESSING and MARKETING SERVICES AGREEMENT

 

THIS AGREEMENT made as of the 9th January 2009 (“Effective Date”)

 

BETWEEN:

 

IA Global, Inc.

 

A company incorporated under the laws of the State of Delaware <>

And having its registered office at

101 California St, Suite 2450,

San Francisco, California 94111, USA

and having a subsidiary called Global Hotline Philippines

(hereinafter referred to as the “Business Processing and Marketing Partner”);

 

- and -

 

HTMT Global Solutions Limited

A company incorporated under the laws of India <>

and having its registered / principal office at

In-center, 49/50, MIDC, 12th Road , Andheri(East),

Mumbai 400 093, India ; and having a Registered Branch

in Philippines at HTMT Cyberpark

86 E Rodriguez Ave. Brgy Ugong Norte

Quezon City 1110 Philippines

 

(hereinafter referred to as the “Principal”)

 

WITNESSETH THAT:

 

WHEREAS the Principal is carries on the business of operating and managing call
centers/back office processing centers; at different geographical locations
including managing such operations from a registered branch in Philippines;

 

AND WHEREAS the Business Processing and Marketing Partner is also a Business
Process Outsourcing Services company & it carries on the business of managing
call centers/back office processing centers.

 

AND WHEREAS the Business Processing and Marketing Partner has agreed to utilize
the services of the Principal in various countries and territories more
particularly in Philippines, excluding Japan, market on a best efforts basis;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto do hereby agree as follows:

 

--------------------------------------------------------------------------------




ARTICLE I - DEFINITIONS AND INTERPRETATION

 

1.1

In this Agreement, unless the context otherwise requires, the following words
and phrases shall bear the meanings prescribed herein:

 

 

(i)

“Agreement” shall mean this agreement;

 

 

(ii)

“Client(s)” shall mean the prospects and clients solicited by the Business
Processing and Marketing Partner and referred to the Principal by the Business
Processing and Marketing Partner for use of the Principal’s Services;

 

 

(iii)

“ITES” shall stand for information technology enabled services and shall mean
inbound outbound call centre CRM services, claims processing services or any
other back office process outsourced by the Client(s) including voice and
non-voice based services only;

 

 

(iv)

“Business Processing and Marketing Partner” shall mean IA Global Inc, a company
incorporated under the laws of State of Delaware, USA , and its successors and
assigns;

 

 

(v)

“Principal” shall mean HTMT Global Solutions Limited, a company incorporated
under the Companies Act, 1956 and validly existing under the laws of India and
having its registered office at In Centre, 49/50 MIDC, 12th Road, Marol, Andheri
(East) Mumbai 400 093 , India; and its successors and assigns;

 

 

(vi)

“Party” shall mean either the Business Processing and Marketing Partner or the
Principal individually, as the context may require, and “Parties” shall mean
both the Business Processing and Marketing Partner and the Principal;

 

 

(vii)

“Representatives” shall mean and include, sub-contractors and representatives,
affiliates & subsidiaries of the parties ;

 

 

(viii)

“Services” shall mean and include ITES services to be provided by the Principal,
from time to time, to the Clients in the manner and on the terms agreed upon
between the Client and the Principal;

 

 

(ix)

“Term” shall mean the period of 3 years from the Effective Date of this
Agreement.

 

1.2

Any reference to currency herein shall be to United States Dollars, unless
otherwise expressly provided.

 

 

Page 2 of 16

--------------------------------------------------------------------------------




ARTICLE II – JOINT BUSINESS PROCESSING and MARKETING

 

2.1       The Business Processing and Marketing Partner agrees that the those
cases wherein it does not have either appropriate capacity, accreditation, or
technical infrastructure to fulfill the requirements or specifications of its
own clients or prospective clients that it shall, after diligent consultation
with the Principal, outsource its excess inbound and outbound call center
campaigns and back office processing campaigns to the Principal. The Business
Processing and Marketing Partner and the Principal shall jointly work together
to negotiate of the terms and conditions of any agreements with the Clients for
the provision of Services.

 

2.2       The Business Processing and Marketing Partner agrees to market (either
directly or through Representatives) the Services of the Principal to Clients on
a best efforts basis. The Business Processing and Marketing Partner shall extend
complete co-operation to the Principal, including assisting in negotiation of
the terms and conditions of any agreements with the Clients for the provision of
Services.

 

2.3       Principal agrees that the Business Processing and Marketing Partner is
the owner and manager of all introduced Client relationships and that all
billing to introduced Clients will be made by the Business Processing and
Marketing Partner. The Principal shall be entitled to communicate directly with
the Clients for operational matters or otherwise in discharging its duties and
obligations under this contract.

 

2.4       Business Processing and Marketing Partner agrees to refer financially
sound and reputable potential customers to Principal for ITES services. Business
Processing and Marketing Partner covenants and agrees that it will not, without
Principal’s prior written approval: (i) make any commitments on behalf of, or
take any action that may obligate, Principal; (ii) make any representations
concerning Principal, other than as to information supplied to it by Principal
or found to be a publicly verifiable fact; (iii) knowingly or negligently make
any untrue statement of a material fact concerning Principal; or (iv) provide
any written materials relating to Principal to any third party other than as
specifically authorized by the other party.

 

2.5       Principal will provide Business Processing and Marketing Partner with
marketing material, including any business and financial information required to
make introductions to potential customers, all of which shall be subject to the
Confidentiality section of this Agreement.

 

2.6       The Principal hereby covenants and agrees not to solicit the business
of a Client, nor to engage any Representative or other third party to solicit
the business of a Client who has already been contacted by the Business
Processing and Marketing Partner. For purposes of clarification, the Principal
shall be prohibited from dealing with the group/department/division/unit within
the company or the branch, department or subsidiary of Client with whom the
Business Processing and Marketing Partner has made contact. The Business
Processing and Marketing Partner agrees to advise the Principal in writing of
the contacts it has initiated, within a reasonable time of having made the
contact. Following such notification, and within a reasonable time period
thereafter, Principal shall

 

 

Page 3 of 16

--------------------------------------------------------------------------------




advise Business Processing and Marketing Partner if Principal or its
Representatives have an existing relationship with such Client and supply proof
of such preexisting relationship. If there is a preexisting relationship between
Principal and Client, Principal shall have the right, in its sole discretion, to
pursue that relationship independent of this Agreement and no fees hereunder
shall apply. Alternatively, Principal may retain Business Processing and
Marketing Partner under this Agreement to strengthen the existing relationship,
in which case, such fees as may be mutually discussed and agreed upon shall be
payable. In the event that a contact to a Client has been made concurrently by
the Principal and the Business Processing and Marketing Partner, the Parties
shall mutually discuss such cases and make best efforts to amicably resolve any
differences, without resort to litigation in mutual interest. The Principal
shall have a Right of First Refusal to accept or decline a prospect client
referred to by the Business Processing and Marketing Partner. The Prinicipal
shall exercise this right within a reasonable period of time during which the
Business Processing and Marketing Partner will not refer the clients to any
other third party.

 

2.7        Nothing herein shall require that the Business Processing and
Marketing Partner provide its marketing services exclusively to the Principal
and the Business Processing and Marketing Partner is free to provide its
marketing services to others providing services similar to or competitive with
the Principal. It is further agreed that in only the event that the Business
Processing and Marketing Partner makes a proposal to the Client for the services
of the Principal, which the Client declines, in writing with reasoned terms of
not accepting the proposal and a copy thereof is made available to the
Principal, then the Business Processing and Marketing Partner is not stopped
from then marketing the services of any other service partner to that same
Client, whether or not the latter is a competitor of the Principal.

 

2.8       Business Processing and Marketing Partner must submit a referral
approval form (“Referral Approval Form”), attached and incorporated herein by
reference as Exhibit A, for each potential customer it refers to Principal (a
“Referral”). The Referral Approval Form shall specify, among other things, the
division, unit or affiliate of the Referral with whom negotiations will be held
and the specific services that will be offered to the Referral (“Specified
Services”). Principal shall have the sole right to accept or reject a Referral
without penalty. A rejected Referral shall not be subject to this Agreement.

 

2.9        Where Principal accepts a Referral, Business Processing and Marketing
Partner shall make the introduction and, at its sole discretion, work with the
Principal to initiate discussions with that referred entity. If the discussions
result in a contract for the Specified Services, the payment terms for such will
be determined on a case by case basis and those payment terms shall be annexed
to this agreement.

 

2.10      If a Referral is accepted, but the discussions do not result in a
contract for the Specified Services or in the event that there are no
discussions or any progress whatsoever on the said Referral, any further
discussions initiated or contract signed with the Referral after a period of 6
months post the date the acceptance of the Referral by the Principal shall not
be subject to this Agreement.

 

2.12       The terms of non-circumvention shall not apply where, after
acceptance of a Referral, Principal: (i) seeks business with a division, unit,
or affiliated company of the Referral not specified on the Referral Approval
Form; (ii) seeks to perform services for the Referral other than the Specified
Services delineated on the Referral Approval Form; (iii) purchases a majority
stake in the Referral; or (iv) purchases a majority stake in a company
negotiating or doing business with the Referral for the Specified Services.

 

 

Page 4 of 16

--------------------------------------------------------------------------------




ARTICLE III - CONSIDERATION & PAYMENT TERMS

 

3.1       In the event that the Business Processing and Marketing Partner, or
its Representative, executes a contract with the Client, the Business Processing
and Marketing Partner shall pay to the Principal a fee to be negotiated on a
case by case basis from the gross receipts for the term of the contract and any
extensions, amendments, modifications or supplements thereto thereof. The
Parties shall ensure that they shall document and annex to this Agreement, any
additional Client/s or additional business/es from an existing Client hereunder.
The parties shall enter into specific documents namely “Statement of Work” or by
any other name called, detailing the deliverables and scope of work of the
Principal, payment of fees, reimbursement of pass through expenses and all other
salient terms and conditions governing the rights and obligations of the parties
for each specific contract awarded by the client of the Business Processing and
Marketing Partner.

 

3.2       Gross receipts shall include the fees actually received by the
Business Processing and Marketing Partner from the Client for the provision of
Services, Gross receipts shall exclude fees that were invoiced but unpaid by
Client for any reason (for purposes of clarity, Gross receipts shall be net of
all discounts of any kind whatsoever and net of any commissions paid by the
Business Processing and Marketing Partner to its agents or marketing affiliates)
but inclusive of pass-through expenses, comprised of non-service related costs
reimbursed to the Business Processing and Marketing Partner.

 

3.3       The Principal shall raise the Invoices under each specific Statement
of Work to the Business Processing and Marketing Partner on or before the tenth
(10th) day of the following month for services rendered under this agreement for
the previous month .

 

3.4       The Business Processing and Marketing Partner shall pay the
Principal’s invoice within seven (7) days from which the Business Processing and
Marketing Partner receives full payment as against the relevant invoice from the
Client and in no event later than thirty five (35) days from the date of raising
the invoice by the Principal for fees receivable; whichever is earlier. The
Principal shall claim a penal interest of 2% per month in the event the Business
Processing and Marketing Partner makes a delay in payment of the fess to the
Principal, as otherwise stated above.

 

3.5       The Parties agree that they shall each bear their own out-of-pocket
expenses incurred by themselves in executing a contract with a Client. No
amounts shall be due to either Party in the event that a definitive agreement is
not executed between Business Processing and Marketing Partner and a potential
Client or in an event where post the expiry of this Agreement either a fresh
contract is signed with Client for new services or an existing contract with a
Client is renewed.

 

 

Page 5 of 16

--------------------------------------------------------------------------------




ARTICLE IV - REPRESENTATIONS AND WARRANTIES

 

4.1

The Principal hereby represents and warrants to the Business Processing and
Marketing Partner that:

 

 

(i)

the Principal is a company duly incorporated under the laws of the India and has
been duly authorized by all necessary and appropriate action to enter into this
Agreement and to consummate the transactions contemplated herein;

 

 

(ii)

the Principal has the requisite rights and powers to grant and convey to the
Business Processing and Marketing Partner the covenants, commitments and
undertakings set forth herein;

 

 

(iii)

the Principal is conducting its business in a manner permitted by law and is not
in violation of any law, regulation, rule or order passed by any authority;

 

 

(iv)

the Principal has not committed any of the following acts; and no notice of the
following has been served with respect to the Principal:

 

 

(a)

obtained an order, or made an application to a court for an order that the
Principal be wound up; that a liquidator or receiver be appointed or that the
Principal be placed into bankruptcy;

 

 

(b)

a resolution for the winding-up of the Principal or the proposal for such a
resolution;

 

 

(c)

the convening of a meeting or the passing of a resolution to appoint a
liquidator for the Principal;

 

 

(d)

a declaration by the Principal that it is insolvent or an admission in writing
of its inability to pay its debts generally as they become due;

 

 

(e)

the making of an assignment for the benefit of its creditors; the making of a
proposal or the availing of any provisions for relief under bankruptcy or
companies creditors’ arrangement legislation or any similar legislation in the
jurisdiction in which it carries on business;

 

 

(f)

the appointment of a receiver, manger, receiver and manager or receiver-manager
of all or part of the assets;

 

 

(g)

the taking of any action to seize, attach, take possession of or appoint a
liquidator, receiver, manager, receiver and manager or receiver-manager of all
or part of the assets of the Principal.

 

 

(v)

the Principal is competent and capable of providing the Services in the manner
agreed upon herein and has the necessary infrastructure, human resources and the
expertise to provide the Services;

 

 

Page 6 of 16

--------------------------------------------------------------------------------




 

(vi)

neither the representations and warranties of the Principal herein nor any
factual statements contained in this Agreement omits to state a material fact
necessary in order to make the representations, warranties and statements herein
not misleading.

 

4.2

The Business Processing and Marketing Partner hereby represents and warrants to
the Principal that:

 

 

(i)

the Business Processing and Marketing Partner is a company duly incorporated
under the laws of the State of Delaware and has been duly authorized by all
necessary and appropriate action to enter into this Agreement and to consummate
the transactions contemplated herein;

 

 

(ii)

the Business Processing and Marketing Partner is conducting its business in the
manner permitted by law and is not in violation of any law, regulation, rule or
order passed by any authority having jurisdiction;

 

 

(iii)

the Business Processing and Marketing Partner has no conflict of interest in
negotiating the best terms for the Principal;

 

 

(iv)

the Business Processing and Marketing Partner shall be wholly transparent in his
business dealings and shall advise the Principal in advance if he is
representing another principal for the same contract (for purposes of this
provision, the Business Processing and Marketing Partner shall have complied
with his obligation hereunder if he sends an e-mail or fax to the Principal
advising of same) subject to the provisions of clause 2.6 ;

 

 

(v)

no order has been issued, and there has been no application made to a court for
an order, either appointing a liquidator, receiver or manager of the Business
Processing and Marketing Partner or of any of its assets, or placing the
Business Processing and Marketing Partner into bankruptcy;

 

 

(vi)

neither the representations and warranties of the Business Processing and
Marketing Partner herein nor any factual statements contained in this Agreement
omits to state a material fact necessary in order to make the representations,
warranties and statements herein not misleading;

 

 

(vii)

the Business Processing and Marketing Partner is competent and capable, and has
the necessary expertise for providing the marketing services agreed upon;

 

 

(viii)

the representations and warranties of the Business Processing and Marketing
Partner and the factual statements relating thereto are not misleading or
incorrect.

 

 

Page 7 of 16

--------------------------------------------------------------------------------




ARTICLE V - UNDERTAKINGS AND COVENANTS

 

5.1

The Principal hereby undertakes and covenants to:

 

 

(i)

not disclose or use the particulars of any Client in any manner except as
contemplated under this Agreement;

 

 

(ii)

not divert or cause to be diverted the business of the Client to any third
party, whether directly or indirectly,

 

 

(iii)

to provide the Services in the manner and at the cost agreed to with the
Business Processing and Marketing Partner, as the case may be, as per the terms
of the agreement signed with the Client,

 

 

(iv)

provide the necessary support to the Business Processing and Marketing Partner
for the marketing of the Services, including:

 

 

(a)

providing details of the Services and marketing materials, including brochures,
to the Business Processing and Marketing Partner upon request being made
therefore;

 

 

(b)

negotiations and discussions with the Business Processing and Marketing Partner
concerning on-going project prices during the term of the Client contract and
any extensions thereof.

 

 

(c)

to the limited & reasonable extent as is permissible under legal and contractual
obligations of the Principals with its other clients and partners, amongst
others, with due reference to obligations of confidentiality and data
protection, ensuring the Principal’s website is online, current and that it
contains details about the Services, the infrastructure, the technology , the
human resources and expertise, the other partners of the Principal and its
Parent Company and any other details which would be of interest to a person
desirous of retaining the Services;

 

 

(d)

providing assistance to the Business Processing and Marketing Partner in
preparing a presentation or demonstration of the Services to the Clients; and

 

 

(e)

coordinating with the Business Processing and Marketing Partner with respect to
the Services at all times during the Term of this Agreement.

 

 

(v)

maintain adequate infrastructure facilities, telecom links, technology, human
resources, processes etc for standard BPO Infrastructure, to ensure the Services
and the delivery thereof conform to acceptable standards & industry practices ,
with regard to the nature and quality of Service specified in the agreements as
may be executed between the relevant parties viz –the Client, the Business
Processing and Marketing Partner and the Principal;

 

 

Page 8 of 16

--------------------------------------------------------------------------------




 

(vi)

not deal with or cause its Representatives to deal with the Client directly in
any manner otherwise than as provided in this Agreement for providing its
services under the contract and more specifically specified in clause 2.3 and
unless mutually agreed between the Business Processing and Marketing Partner and
the Principal in writing;

 

 

(vii)

obtain the necessary permissions and approvals required to discharge its
obligations under the agreements, amongst others, from the applicable
governmental, regulatory and other authorities including under the exchange
control regulations and keep such approvals and permissions subsisting at all
times during the Term;

 

 

(viii)

not solicit for hire, or hire, any of the Business Processing and Marketing
Partner’s employees, agents, affiliates, network affiliates, or marketing
affiliates during the Term and for two (2) years after the expiry or termination
of this Agreement, provided however, that this shall not include such instances
of an employee of the Business Processing and Marketing Partner responding to an
advertisement by the Principal which is targeted to general public in any media
whatsoever.

 

5.2

The Business Processing and Marketing Partner hereby undertakes and covenants
to:

 

 

(i)

not disclose or use the particulars of the Principal in any manner except as
contemplated under this Agreement;

 

 

(ii)

not divert or cause to be diverted the potential business from a Client to any
third party, whether directly or indirectly;

 

 

(iii)

provide all assistance and support required by the Principal in closing a
contract with a client, including but not limited to price and contractual terms
negotiations for the benefit of the Principal and/or Business Processing and
Marketing Partner;

 

 

(iv)

to provide and incur all expenditure for putting up the infrastructure,
resources etc for non standard call centre facilities as may be required by its
clients

 

 

(v)

obtain the necessary permissions and approvals required to discharge its
obligations under the Agreement, amongst others, from the applicable
governmental, regulatory & other authorities including under the exchange
control regulations and keep such approvals and permissions subsisting at all
times during the Term;

 

 

(vi)

actively participate in discussions and negotiations on rate and other terms and
conditions including aiding dialogue in the event of a dispute, amongst other,
on invoices, delivery and performance. For purposes of clarity, the Business
Processing and Marketing Partner shall keep the Principal informed of any
information that it may have on extension, renewal and addition of contracts –
including any information on the future course of action by any existing or new
Client with a view to enable the Principal to address such scenarios more
effectively;

 

 

Page 9 of 16

--------------------------------------------------------------------------------




 

(vii)

take written consent from the Principal prior to using the Principal
confidential or proprietary information and materials or property, including but
not limited to trademark, trade-name or logo or place any write-up or any
material on or about the Principal either on the worldwide web or post it
otherwise physically either directly or indirectly.

 

 

(viii)

take prior written consent from the Principal before making any representations
to any prospective or existing Client – this limitation shall also and any
pre-approved guidelines, templates, rules, regulations and /or Principal Policy
as these are subject to withdrawal, modification at the discretion of the
Principal;

 

 

(ix)

maintain strict confidentiality / secrecy of all Confidential Information (as
hereinafter defined) received from the Principal, including but not limited to
any information pertaining to the details of the Principal’s businesses,
employees, consultants, agents, contractors, clients, customers and any other
information that it may become privy to, including but not limited to written,
magnetic or optical media, and oral and visual disclosures, whether marked
confidential or otherwise;

 

 

(x)

not solicit or hire, directly or indirectly any of the Principal’s existing,
projected or future employees, consultants, agents, representatives,
contractors, clients and /or customers during the term of this Agreement or
beyond.

 

 

(xi)

keep all out-of-pocket expenses to its own account and not claim from the
Principal in any manner whatsoever and in whatever manner classified per Clause
3.5 herein.

 

5.3

The Parties hereby jointly agree that:

 

 

(i)

they shall comply with all terms set out herein;

 

 

(ii)

upon signing this Agreement, each Party may under a trademark & logo use/license
agreement permit a logo and a small description of the other Party to be pasted
on its respective website during the Term of this Agreement, although neither
Party shall be obliged to display the said logo of the other Party on its
website, provided that the circumstances and manner in which such write up would
be posted has been approved in writing by the Principal prior to the same being
posted;

 

 

(iii)

either Party may invite the other on road shows, seminars and such similar
marketing events;

 

 

(iv)

neither Party shall knowingly commit any act or omit to do any act which would
cause a material breach of any agreement, contract or commitment or a violation
of any law, statute, rule, governmental regulation or order leading to a
material adverse effect on either of their respective business, financial
condition or earnings.

 

 

Page 10 of 16

--------------------------------------------------------------------------------




 

(v)

that post the expiry of this Agreement, there shall be no obligation for the
Business Processing and Marketing Partner to pay the Principal for any fresh
contract that is signed with a Client by the Business Processing and Marketing
Partner;

 

ARTICLE VI - TERM AND TERMINATION

 

6.1       This Agreement shall come into force on the Effective Date and be
valid for a period of 36 (thirty six) months from the Effective Date unless
otherwise terminated as provided herein. The parties may renew the contract for
a further term of 36 (thirty six) months or a longer period as may be mutually
agreed.

 

6.2       Either Party may terminate this Agreement, without cause, by giving
ninety (90) days notice in writing to the other Party. However, the Principal
shall be entitled to compensation for the fees for work done during the notice
period of termination.

 

6.3       Either party may terminate this Agreement, for cause, upon giving
thirty (30) days written notice to the other Party if:

 

 

(i)

the other discontinues its business for any reason whatsoever;

 

 

(ii)

the other Party declares itself to be insolvent or admits in writing its
inability to pay its debts generally as they become due, or makes an assignment
for the benefit of its creditors, is declared bankrupt, makes a proposal or
otherwise takes advantage of any provisions for relief under any bankruptcy or
companies creditors’ arrangement legislation or makes an unauthorized
assignment;

 

 

(iii)

a receiver, manager, receiver and manager or receiver-manager of all or part of
the assets of the other Party is appointed;

 

 

(iv)

an order is made or a resolution is passed for the winding-up of the other
Party;

 

 

(v)

the other Party defaults in its obligations hereunder, or is in breach of or
threatens to breach any term, condition, obligation or covenant made by it or
any representation or warranty made in this Agreement is untrue or ceases to be
accurate and such breach has not been remedied within 30 days (or such other
period as may be mutually agreed upon) from the date of the notice served to the
defaulting party that has committed the breach; or

 

 

(vi)

if the provisions of Section 8 hereof are breached by the other Party.

 

6.4       Notwithstanding the expiry of the Term or the termination of this
Agreement, the obligations of the Parties that are by the construction and
intent thereof, intended by the parties to survive the termination of the
Agreement, including but not limited to those pertaining to payment to the other
Party, including, without limiting the generality of the foregoing, with respect
to the provisions of Article III and Article VIII hereof, shall survive expiry
or termination of this Agreement, and shall remain in full force and effect.

 

6.5       Notwithstanding anything contained herein and including expiry of the
Term or termination of this Agreement, the work on the ongoing Client projects
shall continue and be completed in accordance with the governing terms and
conditions of the contract executed between the Client and the Principal.

 

 

Page 11 of 16

--------------------------------------------------------------------------------




ARTICLE VII - INDEMNIFICATION

 

7.1       Either Party (“Indemnifying Party”) shall defend, indemnify and hold
harmless the other Party (“Indemnified Party”) and its Representatives from and
against any and all losses, claims, liabilities, judgments and other matters,
including but not limited to, legal actions initiated due to an act of willful
misconduct or gross negligence attributable to the Indemnifying Party, which
leads to an incurable breach of any of the representations, warranties or
covenants of either Party under this Agreement.

 

7.2       When a Party (“Indemnifying Party”) receives notice of a potential
claim which may be subject to indemnity, it shall promptly notify the other
Party (“Indemnified Party”). The Indemnifying Party shall have the obligation to
assume the defense of such claim by counsel designated by it and reasonably
acceptable to the Indemnified Party, provided that the Indemnifying Party shall
not settle or compromise any such claim, or consent to the entry of any
judgment, without the written consent of the Indemnified Party, which consent
shall not be unreasonably withheld. The Indemnified Party and its
Representatives shall fully cooperate with and timely assist the Indemnifying
Party with the defense of such claim. If the Indemnifying Party fails to assume
the defense of such claim as soon as reasonably possible, or in any event prior
to the earlier of twenty (20) days after receipt of notice of the claim or five
(5) days before the date an answer to a complaint or similar initiation of legal
proceeding shall be due, the Indemnified Party shall have the right to
undertake, at the Indemnifying Party’s expense, the compromise or settlement of
any such claim on behalf of and at the risk and expense of the Indemnifying
Party.

 

7.3       Notwithstanding anything contained in the foregoing, a Party aggrieved
by a breach (“Aggrieved Party”) shall provide a notice in writing to the Party
that has committed the breach (“Defaulting Party”) stating the reasons &
background of such breach and according an opportunity for the Defaulting Party
to initiate forthwith remedial action at the Defaulting Party’s cost in order to
remedy the breach and unless agreed to otherwise in writing by the Parties,
within 30 days of the date of such notice.

ARTICLE VIII - CONFIDENTIALITY

 

8.1.1     During the Term of this Agreement, both Parties, their directors,
officers, employees and agents may have access to proprietary and confidential
information of the Other Party or Clients (“Confidential Information”). Neither
Party will disclose Confidential Information to any third Party during the term
of this Agreement and for a period of 5 years after the expiration or
termination of this Agreement, and in the case of Confidential Information that
constitutes a trade secret under applicable law, for as long as such
Confidential Information remains a trade secret. The Party disclosing
Confidential Information is referred to in this Agreement as the “Disclosing
Party” and the Party receiving such Confidential Information is referred to as
the “Receiving Party.” Receiving Party will protect the confidentiality of the
Confidential Information with no less care than it protects the confidentiality
of its own proprietary and confidential information and materials of like kind,
but in no event will the Receiving Party protect the confidentiality of the
Confidential Information with less than a reasonable standard of care. Access to
the Confidential Information must be restricted to personnel of Receiving Party
on a need-to-know basis.

 

 

Page 12 of 16

--------------------------------------------------------------------------------




8.1.2     Confidential Information includes, but is not limited to the
following: (i) All application, operating system, database, communications and
other computer software, whether now or hereafter existing, and all
modifications, enhancements, and versions thereof and all options with respect
thereto, and all future products developed or derived there from; (ii) All
source and object codes, flowcharts, algorithms, coding sheets, routines,
sub-routines, compilers, assemblers, design concepts and related documentation
and manuals, and methodologies used in the design, development and
implementation of software products; (iii) Marketing and product plans, customer
lists, prospect lists, pricing information (other than published price lists);
(iv) Financial information and reports; (v) Employee and contractor data; and
(vi) Research and development plans and results, including without limitation
specialized know-how, technical or non-technical data, formula, pattern,
compilation, program, device, method, technique, drawing, process, or models;
and (vii) correspondence and other documents marked confidential.

 

8.1.3     Confidential Information shall not include information that: (i) is in
or subsequently becomes part of the public domain through no fault of the
Receiving Party; (ii) is lawfully received from a third party having the right
to disclose such Confidential Information; (iii) is independently developed by
the Receiving Party without breach of this Agreement; or (iv) is disclosed with
the written approval of the Disclosing Party. If Receiving Party receives a
subpoena or other validly issued administrative or judicial process demanding
Confidential Information or is required by any law or regulation to disclose any
Confidential Information, Receiving Party must promptly notify Disclosing Party
and tender to it the defense of that demand. Unless the demand has been timely
limited, quashed or extended, Receiving Party will thereafter be entitled to
comply with such demand to the extent permitted by law.

 

8.1.4     All Confidential Information made available under this Agreement,
including copies of Confidential Information, must be returned to the Disclosing
Party upon: (a) termination or expiration of this Agreement for any reason, or
(b) upon the request by the Disclosing Party. Any materials prepared by the
Receiving Party which include any Confidential Information of the Disclosing
Party, including summaries or extracts thereof, must be destroyed, and written
certification of such destruction provided to the Disclosing Party.

 

ARTICLE IX - ARBITRATION

 

9.1       The resolution of any dispute arising between the Parties shall be
settled through amicable negotiation. All disputes shall, if remaining
unresolved after a lapse of 10 days since the occurrence, be settled through
arbitration by a sole arbitrator who shall be chosen by the Parties. Arbitration
shall be held in in accordance with the laws of Philippines; and in the event
that an appeal is made from the arbitration order, the competent Courts of
Phillipines shall have sole jurisdiction. During the pendency of the arbitration
proceedings, both Parties shall continue to fulfill their obligations under this
Agreement, save and except such obligations that may be the subject matter of
the arbitration. Any failure by a Party to fulfill its obligations hereunder
which are not the subject of the arbitration shall be deemed to be a material
breach of this Agreement and the non-breaching Party shall be entitled to all
remedies available to it, whether under this Agreement, contract, law or equity
and each such remedy shall be independent of the other.

 

 

Page 13 of 16

--------------------------------------------------------------------------------




9.2       Notwithstanding the foregoing, in the event of a breach or threatened
breach of the provisions of this Agreement, damages to be suffered by a Party,
if any, which may not be fully compensated in money damages alone, and
accordingly, the Parties will in addition to other available legal or equitable
remedies, be entitled to an injunction against such breach or threatened breach
without any requirement to post bond, as a condition of such relief, and also
specific performance of the obligations and undertakings of the Parties as
provided for in this Agreement.

 

ARTICLE X – MISCELLANEOUS

 

10.1      Non Exclusivity. The Parties hereby agree that this Agreement and the
understanding herein is on a non-exclusive basis, save as may be specifically
provided to the contrary herein, and the Parties hereto are free to enter into
similar arrangements with other parties subject to clause 2.6 and similar
provisions stated elsewhere in the agreement .

 

10.2      Survival. The Parties hereby agree that the representations,
warranties, confidentiality and confidential information, arbitration, and
indemnities, given hereunder shall survive termination of this Agreement. The
Parties hereby also agree that the obligations of the Parties with respect to
payments to the other Party, including, without limiting the generality of the
foregoing, with respect to the provisions of Article III and Article VIII shall
survive the expiry of the Term and/or the termination of this Agreement.

 

10.3      Notices. Any notice or other communication hereunder shall be in
writing, shall be sent via registered or certified mail, or courier and shall be
deemed given when deposited, postage prepaid, in the mail or to the courier
service, to the last known address of the other Party or to such address as any
of the Parties shall advise the other in writing.

 

Addresses of Parties for service of notices: -

 

Principal: HTMT Global Solutions Ltd.

IA Global, Inc.

 

Phillipines Branch

Attn:

CEO

Attn: CEO

Fax:

632-434-5212

Fax: 1-415-946-8801

Address: HTMT Cyberpark

Address: 101 California St,

86 E Rodriguez Ave. Brgy Ugong Norte

Suite 2450,

Quezon City 1110 Philippines

San Francisco, California 94111, USA

 

 

With a Copy to:

With a Copy to:

 

10.4      Remedies. No remedy conferred by any of the provisions of this
Agreement is intended to be exclusive of any other remedy which is otherwise
available at law, in equity, by statute or otherwise, and each and every remedy
shall be cumulative and shall be in addition to every remedy given hereunder or
now or hereafter existing at law, in equity, by statute or otherwise. The
election of any one or more of such remedies by any of the Parties hereto shall
not constitute a waiver by such Party of the right to pursue any other available
remedy.

 

 

Page 14 of 16

--------------------------------------------------------------------------------




10.5      Limitation of Liability. Neither party shall be liable to the other
for any indirect, incidental, delay, special, punitive, or consequential
damages, including damages for lost opportunities, lost profits from this
Agreement or any other transaction, or lost savings, whether arising in
contract, tort or otherwise, even if such damages were foreseeable or result
from a breach of this Agreement.

 

The liability of the Principal under this Agreement shall be limited to a sum
equivalent to the average fee of three (3) months received from the Business
Processing and Marketing Partner for services rendered under this agreement .

 

10.6      Severance. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
severed reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

10.7       Relationship.

 

a.         Business Processing and Marketing Partner will act at all times as an
independent entity, and nothing contained in this Agreement shall be construed
to make or create any relationship of a principal, partner or agent or employee
of the other or by whatever name called. Unless otherwise defined in this
Agreement Business Processing and Marketing Partner shall not represent itself
to be the agent, or employee, of Principal and shall not obligate the Principal
or otherwise cause the Principal to be liable under any contract or agreement,
unless expressly agreed through a separate agreement between the parties.
Business Processing and Marketing Partner and Principal shall each be solely
responsible for payment of its taxes and payment of its own employees and
independent contractors, including payment of applicable governmental benefits
or obligations under the applicable laws of any country and other legal
requirements arising out of the performance of its obligations/responsibilities
under this Agreement.

 

b.         The parties agree that the Principal shall not have any privity of
contract with the clients of the Business Processing and Marketing Partner and
the contractual relations shall be restricted between the Principal and the
Business Processing and Marketing Partner under this agreement.

 

c.         The Parties acknowledge that they are not entitled to compensation or
benefits from the other Party other than as provided under this Agreement.
Neither Party has authority to enter into agreements of any kind on behalf of
the other.

 

10.9      Waiver. The rights which each Party has under this Agreement shall not
be prejudiced or restricted by any indulgence or forbearance extended to the
other Party. No waiver will be effective unless given in writing and signed on
behalf of the party making such waiver. No waiver will be implied from conduct
or failure to enforce rights. No waiver by any Party in respect of a breach
shall operate as a waiver in respect of any subsequent breach.

 

 

Page 15 of 16

--------------------------------------------------------------------------------




10.10    Assignments. Neither Party shall assign this Agreement in whole or in
part, nor delegate or subcontract its duties or obligations under this Agreement
or any amounts payable pursuant to this Agreement to a third party without the
prior written consent of the Other Party. For the purposes of clarity, third
party shall not include Principal’s group or affiliate companies.

 

10.11    Governing Law and Jurisdiction. This Agreement shall be construed,
interpreted and applied in accordance with, and shall be governed by, the laws
of Philippines. The Parties hereto expressly submit to the exclusive
jurisdiction of the courts of Phillipines which courts shall have the exclusive
jurisdiction to entertain any dispute or suit arising out of or in relation to
this Agreement.

 

10.12    Duplicate Originals. This Agreement is being executed in duplicate
stamped copies as two originals of the same and the Parties agree that each such
stamped duplicate copy shall be deemed an original of this Agreement.

 

10.13    Electronic and Facsimile Transmission. The Parties hereto agree that
this Agreement may be transmitted electronically, or by facsimile or such
similar device and that the reproduction of signatures electronically or by
facsimile or such similar device will be treated as binding as if originals and
each party hereto undertakes to provide each and every other party hereto with a
copy of the Agreement bearing original signatures forthwith upon demand.

 

IN WITNESS WHEREOF, the Parties have executed this agreement as of the date
first above written.

 

HTMT Global Solutions Ltd :

Represented by Pushkar Misra – CEO , Phillipines Branch

 

Per: /s/ Misra Pushkar______________________

Name:

Title:

 

I have authority to bind the Corporation

 

Signed on the 9th day of January, 2009

 

IA Global, Inc.,

Represented by

 

 

Per: /s/ Glenn Espino___________________

Name:

Title:

 

I have authority to bind the Corporation

 

Signed on the 9th day of January, 2009

 

 

 

Page 16 of 16

--------------------------------------------------------------------------------